Case 6:20-cv-01449-RBD-DCI Document 23 Filed 02/08/21 Page 1 of 3 PageID 84




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION

JOSHUA CHIRINO,

       Plaintiff,

v.                                                            Case No. 6:20-cv-1449-RBD-DCI

BREVARD COOLING AND HEATING,
INC.; BEN CONSTANTINO; and JOHN
ARRIGO,

       Defendants.


       Plaintiff sued Defendants for failure to pay overtime wages under the Fair Labor

Standards Act (“FLSA”) and for breach of contract related to unpaid wages. (See Doc. 1.)

The parties moved for approval of their FLSA settlement agreement under Lynn’s Food

Stores, Inc. v. United States ex rel. United States Department of Labor, 679 F.2d 1350, 1355 (11th

Cir. 1982). (Doc. 20 (“Motion”); Doc. 20-1 (“Agreement”).) On referral, U.S. Magistrate

Judge Daniel C. Irick recommends granting the Motion and approving the Agreement,

finding it fair and reasonable. (Doc. 21 (“R&R”).)

       The parties do not object to the R&R (Doc. 22), so the Court has examined it only

for clear error. See Wiand v. Wells Fargo Bank, N.A., No. 8:12-cv-557-T-27EAJ,

2016 WL 355490, at *1 (M.D. Fla. Jan. 28, 2016); see also Macort v. Prem, Inc.,

208 F. App’x 781, 784 (11th Cir. 2006). Finding none, the R&R is adopted in its entirety.

       It is ORDERED AND ADJUDGED:

       1.      U.S. Magistrate Judge Daniel C. Irick’s Report and Recommendation
                                                   -1-
Case 6:20-cv-01449-RBD-DCI Document 23 Filed 02/08/21 Page 2 of 3 PageID 85




            (Doc. 21) is ADOPTED, CONFIRMED, and made a part of this Order.

      2.    The parties’ Joint Motion to Approve Settlement Agreement and Dismiss

            the Case With Prejudice (Doc. 20) is GRANTED.

      3.    The parties’ FLSA Settlement Agreement and Release (Doc. 20-1) is

            APPROVED.

      4.    This case is DISMISSED WITH PREJUDICE.

      5.    The Clerk is DIRECTED to close the file.

      DONE AND ORDERED in Chambers in Orlando, Florida, on February 8, 2021.




Copies to:
Counsel of Record


                                           -2-
Case 6:20-cv-01449-RBD-DCI Document 23 Filed 02/08/21 Page 3 of 3 PageID 86




                                       -3-
